Citation Nr: 1811604	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-26 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for lumbosacral strain with minimal degenerative changes, L4-5.

2.  Entitlement to a rating greater than 10 percent for chronic left L5-S1 radiculopathy.

3.  Entitlement to service connection for diabetes mellitus (DM), claimed as due to exposure to Agent Orange.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  

5.  Entitlement to a temporary total disability (TTD) rating for hospitalization over 21 days for depression and adjustment disorder.

6.  Entitlement to a temporary total disability (TTD) rating for convalescence following cervical spine surgery.  


REPRESENTATION

Appellant represented by:	Mr. Christopher Loiacono


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2011, July 2013, December 2013 and March 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in New York, New York, Roanoke, VA, and Huntington, West Virginia.  In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of the hearing is of record.  This matter was previously before the Board in June 2017 at which time the Board remanded the increased rating issues for lumbosacral strain and for chronic left lower extremity radiculopathy, as well as entitlement to service connection for diabetes mellitus, type II, and entitlement to a TDIU for further development.  There has been substantial compliance with the Board's June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a TTD rating for convalescence following cervical spine surgery and for entitlement to a TDIU are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected lumbar strain with degenerative joint disease, L4-5, is manifested by forward flexion to greater than 30 degrees even when considering functional loss due to pain, no ankylosis, and no incapacitating episodes.

2.  Throughout the rating period on appeal, the Veteran's chronic left L5-S1 radiculopathy has been productive of mild incomplete paralysis of the sciatic nerve.

3.  Diabetes mellitus did not manifest in service or for more than one year after service and is not otherwise related to the Veteran's service.

4.  The evidence of record shows that the Veteran was hospitalized for depression and adjustment disorder from August 7, 2016, to August 30, 2016, and that pursuant to a claim pending from July 25, 2011, service connection for psychiatric disability was granted retroactively effective January 3, 2012, while the disability was "under treatment" during the period of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the lumbar strain with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a rating in excess of 10 percent for chronic left L5-S1 radiculopathy have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Code 8520 (2017).

3.  The criteria for establishing service connection for diabetes mellitus are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for a TTD rating for service-connected psychiatric disorder, diagnosed as depression and adjustment disorder, based on hospital treatment in excess of 21 days, from August 7, 2016, to August 30, 2016, have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 4.29 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

A.  General Rating Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

B.  Rating Greater than 20 percent for Lumbosacral Strain with Minimal Degenerative Changes, L4-5

Pertinent Criteria

Disabilities of the spine, including lumbosacral strain (Diagnostic Code 5237), are rated under the General Rating Formula for Diseases and Injuries of the Spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Code 5237.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id. 

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the Formula for Rating intravertebral disc syndrome (IVDS) based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.

Discussion

In order for the Veteran to be entitled to a higher than 20 percent rating for his service-connected lumbosacral strain with degenerative minimal degenerative changes under the General Formula for Rating Diseases and Injuries of the Spine, there must be forward flexion of the thoracolumbar spine of 30 degrees or less or the functional equivalent thereof; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, Code 5237; see also Deluca, supra.

The Veteran reported at a May 2011 VA examination experiencing worsening low back pain that caused decreased mobility and difficulty getting out of bed.  Range of motion findings at that time revealed forward flexion of the thoracolumbar spine to 35 degrees.  Objective pain was noted on range of motion, but there was no additional limitation of motion on repetition.  Due to complaints of increasing back pain, the Veteran underwent a lumbar magnetic resonance imaging in June 2013.  Findings revealed degenerative disc disease at the L4-5 level and degenerative facet arthropathy at the L4-5 and L5-S1 levels. 

In December 2016, the Veteran underwent another VA examination where he again complained of worsening back pain.  He described the pain as daily sharp pain that increased with activity.  He said he could only walk a half a block without stopping to rest due to low back and leg pain.  He also said that he had previously worked as a painter and was unable to bend, carry 5 gallon cans of paint, climb ladders, reach up, or claim 45 feet in the air/scaffold.  His range of motion was noted to be abnormal with forward flexion to 45 degrees.  There was no objective pain on motion and no additional limitation of motion on repetition.  In terms of functional loss after repetitive use, the examiner reported that he suspected slightly decreased range of motion with repetitive use over time (over several/ multiple hours), but he said that describing that in degrees would be mere speculation.  He reported that the Veteran's range of motion limited the span of activities that he was able to perform, but that he was otherwise independent in his activities of daily living.  

While there is no disputing that the Veteran experiences lumbar pain to varying degrees as is evident in the examination reports outlined above, as well as in VA outpatient records on file from 2011 to 2017, he has not been shown to have functional loss equivalent to the criteria for a 40 percent rating requiring limitation on forward flexion to 30 degrees or less.  This is based on his reports of functional loss, his demonstrated range of motion findings, and the assessments of functional loss by the VA examiners.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As to ankylosis, both the May 2011 and December 2016 examiners noted that the Veteran did not have ankylosis.  

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, the VA examinations included findings referable to range of motion testing after repetitive motions.  With regard to conducting such testing with the range of the opposite undamaged joint, the record reflects that the Veteran's thoracolumbar range of motion was tested at the examinations; however, as there is no opposing undamaged joint, it is not possible to test that aspect.  The Board further finds that the active motion testing conducted during the VA examinations in this case affords an accurate measurement of the most limited range of motion of the Veteran's thoracolumbar spine disability as passive range of motion testing tends to yield a less restrictive range of motion.  For these reasons, the Board finds that it is not prejudicial to the Veteran in proceeding with a decision at this time despite any limitations of lumbar spine testing and findings.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  Outside of the Veteran's left lower extremity radiculopathy which is being separately evaluated, neurological findings at the May 2011 and December 2016 VA examinations were unremarkable.  In the absence of any quantifiable neurologic impairment, there is no basis to rate such a condition.

The Board has considered other appropriate Codes, particularly Code 5243 for IVDS.  However, there is no evidence, either lay or medical, of incapacitating episodes as contemplated by the regulation.  Rather, both the May 2011 and December 2016 VA examiners found that the Veteran did not have incapacitating episodes due to IVDS over the past 12 months.  Accordingly, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.  

The Board further concludes that there is no basis for staged ratings of the Veteran's lumbar strain, as his symptoms were primarily the same throughout the appeal period.  Thus, for the foregoing reasons, the Board finds that a rating greater than 20 percent for the Veteran's lumbosacral strain with degenerative changes at L4-L5, is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C.  Entitlement to a Rating Greater Than 10 percent for Chronic Left L5-1 Radiculopathy

The Veteran's radiculopathy of the left extremity is rated under Diagnostic Code 8520, for paralysis of the sciatic nerve.  Under this Code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; and a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.

These descriptive words "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

The pertinent evidence of record, including the Veteran's lay statements and testimony, VA medical records from 2011 to 2017, and the VA examination reports in May 2011 and December 2016, demonstrates that the Veteran's radiculopathy of the left lower extremity has been productive of mild incomplete paralysis of the sciatic nerve.  

Findings at the VA examination in May 2011 show that the Veteran had chronic left L5-S1 radiculopathy.  Findings further show a broad based disc bulging causing "mild" central canal and "mild" bilateral neural foraminal stenosis.  Left knee flexion and extension are both rated as 5 on a scale of 1 to 5 for active movement against gravity and full resistance.  

Findings at the December 2016 VA examination show that the Veteran had "mild" pain in the left lower extremity and no paresthesias and/or dysesthesias and no numbness.  Strength for left lower extremity ranged from 4/5 to 5/5 with 5/5 representing normal strength.  Reflexes and sensatory findings were normal with respect to the left lower extremity.  The examiner opined that the Veteran had incomplete paralysis of the sciatic nerve on the left that was "mild" in severity. 

In light of the above pertinent evidence, the Board finds that at no point during the pendency of this appeal has the Veteran's radiculopathy of the left lower extremity caused what has amounted to moderate, moderately severe or severe incomplete paralysis with marked muscular atrophy.  That is, no more than mild findings are noted in the examination reports and there is no contrary evidence in the treatment records.  Therefore, after evaluating all of the evidence, the Board concludes that a higher than 10 percent rating is not warranted under Code 8520 for radiculopathy of the left lower extremity. 

Accordingly, the claim for a higher than 10 percent rating is denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



II.  Service Connection for Diabetes Mellitus, Type II

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, certain chronic diseases, including DM, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA regulations provide that certain diseases associated with exposure to herbicide agents, including type II diabetes mellitus, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 are met. 38 C.F.R. § 3.309.  In this regard, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 OR who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Discussion

After careful review of the evidence, the Board finds the preponderance of the evidence is against the grant of service connection for diabetes mellitus.

The Veteran seeks to establish service connection for his diabetes mellitus on a presumptive basis due to his alleged exposure to herbicides in Korea.  In this regard, he asserts that in March 1969 half of the 82nd Airborne Division, approximately 2000 servicemen, flew from Fort Bragg, North Carolina, to Alaska to refuel.  He stated that they then flew to Okinawa where they stayed for a couple of days due to bad weather, and then headed to the demilitarized zone (DMZ) in Korea where they parachuted out of planes.  He said that they then convoyed to an airbase outside of Seoul, Korea, where they boarded planes back to the United States.

The Veteran's service does not trigger the application of the presumption of exposure to herbicides since his assigned unit is not listed among those recognized by the Department of Defense as having served along the Korean DMZ, and the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.  Moreover, the AOJ sent a request to the Joint Services Records Research Center (JSRRC) for verification or exposure to herbicides, as well as to the National Personnel Records (NPRC) center, and both entities were unable to verify the claimed exposure.  In this regard, the JSRRC reported in September 2017 that that was no documentation that the 1st Bn, 319th Arty parachuted out of an airplane along the DMZ.  In addition, the JSRRC reported that records do not document the use, storage, spraying, or transporting of herbicides to include Agent Orange.  Accordingly, presumptive service connection for diabetes mellitus as due to herbicide exposure is not established in this case. 

As for direct service connection, the Veteran's service treatment records do not show that he was treated for or diagnosed as having DM in service nor does he contend as much.  He testified in May 2016 that he was diagnosed as having DM after service, but he does not provide a specific timeframe.  Postservice evidence shows that he was first diagnosed as having this disability years, even decades, after service.  Despite medical treatment and examination records on file that date back to the 1970s, the earliest notation of DM is not until 2000.  More specifically, there is an August 2000 medical record from the VA Department of Corrections containing a diagnosis of DM.  This timeframe is consistent with a June 2003 VA general examination report for nonservice-connected pension purposes which notes that the Veteran had a history of DM for three years.  Thus, as DM is not noted during service and there is nothing to suggest that there were characteristic manifestations sufficient to identify the disease process during service, service connection under 38 C.F.R. § 3.303 (b) is not warranted.  Moreover, as DM was not manifest until years after service, the law as it applies to presumptive disabilities, including DM, is not applicable.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

As for service connection under 38 C.F.R. § 3.303(d), there is no medical nexus opinion evidence of record.  That is, the Veteran has not submitted any competent  evidence linking his postservice diagnosis of DM to service.  While the Veteran has not been afforded a VA examination in regard to this claim, an examination is not warranted in view of the absence of probative evidence indicating that the Veteran's DM may be directly related to service.  As the "low threshold" standard as to when an examination to secure a nexus opinion is required is not met; development for such an examination is not necessary.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim").  

With respect to the Veteran's assertions that his diabetes is related to service, he is certainly competent to testify as to an event and to his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent.  See, e.g., Jandreau, 492 F.3d at 1377 n. 4 (noting that a layperson is competent to identify a broken leg, but not a form of cancer).  

Based on the foregoing, the Board finds that the weight of evidence is against the Veteran's claim for service connection for diabetes mellitus.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  TTD Rating Under 38 C.F.R. § 4.29

A TTD will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2017).  If service connection for the disability under treatment is granted after hospital admission, the rating will be from the first day of hospitalization if otherwise in order.  38 C.F.R. § 4.29 (b).

This appeal stems from the Veteran's October 2016 claim for a temporary total rating for hospitalization in excess of 21 days for "depression/bipolar".  The Veteran did not include any hospitalization dates when he filed the claim.  The record shows that he had numerous hospitalizations beginning in 2014.  

At the time that the AOJ denied the Veteran's claims for a TTD rating in March 2017, he was not service connected for a psychiatric disability.  However, during the pendency of this appeal, in June 2017, the AOJ effectuated a Board decision granting service connection for a psychiatric disability characterized as depression and adjustment disorder.  That notwithstanding, the AOJ continued to deny this claim in a November 2017 Statement of the Case on the basis that the Veteran was not hospitalized for a service connected psychiatric disability.  The RO explained that the Veteran's hospitalization from September 8, 2016, through November 11, 2016, was for opioid dependence and his hospitalization from November 17, 2016 through March 17, 2017, was for homelessness.

The Board agrees with the AOJ's findings that the Veteran's hospitalizations from September 18, 2016, through November 11, 2016, and November 17, 2016, through March 17, 2017, were not for his service-connected depression and adjustment disorder.  However, VA records also show that he was hospitalized at a non VA facility, Brook Glenn, from August 8, 2016, to August 30, 2016, for his service connected psychiatric disabilities.  In this regard, records show that VA assumed care of the Veteran on August 7, 2016, due to an increasingly depressed mood and suicidal ideation over the prior week as well as for his adjustment disorder.  These records further show that due to an unavailability of beds at the VAMC in Philadelphia, the Veteran was admitted to Brook Glenn on August 8, 2016, for "evaluation and treatment of depression/PTSD".   Thereafter, on August 30, 2016, he was found stable to transfer to a VA rehabilitation facility in Lebanon for drug use, or to alternatively be discharged home if there was a waitlist at the rehabilitation facility.  While his hospitalization at Brook Glenn included treatment for drug use, his primary diagnosis and treatment during the course of the hospitalization was for depression and adjustment disorder.  

In light of the pertinent evidence outlined above, the Board finds that entitlement to a TTD rating pursuant to 38 C.F.R. § 4.29 based on hospitalization for the Veteran's depression and adjustment disorder from August 7, 2016 to August 30, 2016, is warranted.


ORDER

A rating greater than 20 percent for lumbosacral strain with minimal degenerative changes, L4-5, is denied.

A rating greater than 10 percent for chronic left L5-1 radiculopathy is denied.

Service connection for DM, claimed as due to exposure to Agent Orange, is denied.

A TTD rating for service-connected psychiatric disorder, diagnosed as depression and adjustment disorder, due to hospital treatment at an approved non VA facility in excess of 21 days, from August 7, 2016, to August 30, 2016, is granted.

REMAND

Temporary Total Disability Rating under 38 C.F.R. § 4.30

Total ratings will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.

The Veteran is service-connected for an upper back/cervical disability diagnosed as thoracic spine strain with cervical degenerative changes associated with lumbosacral strain with minimal degenerative changes, L4-5.  He is claiming a TTD rating for cervical spine surgery.  Medical records note that he underwent cervical spine fusion in May 2015 at a non VA facility.  However, the actual operative records are not on file nor are there any postoperative records.  The absence of this evidence is why the AOJ denied the claim.  That is, the AOJ denied the claim on the basis that the operative records were not on file nor was there evidence showing a period of convalescence following the surgery that was prescribed by a physician.

Given the importance of this missing identified evidence to this claim, the Veteran should be given another opportunity to either provide the evidence himself or provide sufficient information and authorization for VA to obtain the evidence.  See 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159.

TDIU

When the Veteran filed a claim for a TDIU rating in May 2016, he asserted that he was unable to work due to his service-connected lumbar disability.  In this regard, he reported at a VA examination in December 2016 that he had to stop work as a painter in approximately 2011 due to low back pain and neck pain.  He also reported that he worked in 2015 for approximately 10 days buffing floors, but that he had to stop because he could not meet the physical demands of the job.    

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  

The Veteran is service-connected for depression and adjustment disorder, rated 30 percent disabling, lumbosacral strain with minimal degenerative changes, L4-L5, rated 20 percent disabling, upper back/cervical disability, diagnosed as thoracic spine strain with cervical degenerative changes, rated 20 percent disabling, radiculopathy of the left upper extremity, rated 20 percent disabling, and radiculopathy of the right and left lower extremity, each rated 10 percent disabling.  His combined disability rating is 70 percent, but he does have a single disability rating of 40 percent or higher.  Thus, he does not appear to meet the percentage requirements under 38 C.F.R. § 4.16(a).  This is despite the RO's notation on the November 2017 Supplemental Statement of the Case that he meets the percentage requirements.

Nonetheless, as noted above, a total disability rating may still be assigned on an extraschedular basis in exceptional circumstances, if the evidence shows that the Veteran was in fact unemployable due to service-connected disabilities.  See 38 C.F.R. § 4.16 (b).

Although some VA examiners have addressed the functional effects of the Veteran's service-connected lumbar disability, the Board finds that further examination and medical opinion is warranted that clearly address the functional effects of all of the Veteran's service-connected disabilities, both individually and collectively, and the impact on the Veteran's employability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is especially so when considering that additional disabilities have been granted during the pendency of this appeal, to include the Veteran's depression and adjustment disorder.  

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, see 38 C.F.R. § 4.10 (2017) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in this claim. 

Accordingly, the Veteran should be afforded a general medical examination in which the VA examiner discusses the functional effects of each of the service-connected disabilities, as well as the combined effects of all of the disabilities.

Also, the Veteran testified in May 2016 that he is receiving Social Security Disability benefits for bipolar disorder.  See Hearing Transcript, page 19.  As these records are pertinent to a claim for a TDIU, VA must make an attempt to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Based on the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the Social Security Administration (SSA) a copy of any decision(s) regarding the Veteran's claim(s) for SSA benefits, and copies of all medical records underlying the decision(s).

2.  Contact the Veteran to provide the outstanding private cervical spine fusion records in 2015 and/or appropriate release to obtain such records, including any records showing doctor-prescribed convalescence following the surgery.  If he provides the necessary release assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file. 

If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record. 

3.  Forward the claims file to an appropriate VA examiner for the purpose of obtaining an opinion on the effects of the combination of the Veteran's service-connected disabilities on his ability to secure or follow gainful employment.

The examiner is advised that the Veteran is currently service connected for a psychiatric disorder, a lumbar spine disability, radiculopathy of the left upper extremity, and radiculopathy of right and left lower extremities.

The examiner should provide an opinion by commenting on the "combined effects" of the Veteran's service-connected disabilities on his ability to secure or follow gainful occupation for the appeal period.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

4.  After undertaking any additional development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the appellant and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


